Archer, C. J.,
delivered the following dissenting opinion:
I am of opinion there ought to be a procedendo in this case. If the Merchants Bank was entitled to retain the money which was paid to it on the forged certificate, by the Marine Bank, provided the Merchants Bank could show, that she was a bona fide holder, and for a valuable consideration, I cannot conceive upon what principle she can be precluded from reposing on the title of die Alton House, which according to the proof, was a fair and bona fide holder for a valuable consideration, and when the subsequent holders were either acting as agents in the collection, or were bona fide holders for a valuable consideration, having no notice whatever of the forgery, or of any fact that could put them upon the enquiry.
It is my opinion that the Court of Appeals never meant to decide any proposition opposed to these views, and I account for die peculiar phraseology of the court’s opinion when the case ivas in this court before, from the fact, that in die case then stated, the Merchants Bank neither set up, or offered to set up the title of the Alton House, the New York House, or the title of Weld and Jenlcs, but rested solely on her own tide.
The money, when received by the Merchants Bank was, in my judgment, received for the benefit of the bmm fide holder for a valuable consideration of this certificate, and that she bore the character of agent in the transaction, an agency merely of collection, and to deny the Merchants Bank the legal right to retain the money is in effect to say, that nó matter in what condition, or under what circumstances the forged draft was taken; such holder, if he endorses the draft, even for collection, shall lose the money, although the same shall have been paid on presentation.
JUDGMENT AFFIRMED,